DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/462,656 STEAM SHOWER SYSTEM AND DEVICE, filed 08/31/2021. Claims 1-29 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7-10, 12, 21, 25-27, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,9-14, 21 of U.S. Patent No. 9,999,565. Although the claims at issue are not identical, they are not patentably distinct from each other because each feature recited in claims 1-3, 7-10, 12, 21, 25-27, 29 of the instant application are met by the combination of claims 1-2, 9-14 and 21 in the granted patent.  The ‘565 patent discloses all of the limitations but does not teach a second vacuum air vent.  It would have been obvious to one having ordinary skill in the art before the effective date of the invention to include an additional vacuum air vent, since it should be noted that duplicating the components of a prior art device is a design consideration within the skill of the art.  Duplication of parts has been held patentably insignificant absent a showing of a new or unexpected result.  See MPEP 2144.04(VI)(B).



					Conclusion

Claims 4-6, 11, 13-20, 22-24, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, Freier is directed to the state of the art as a teaching of a steam generator for adding steam to a bath area.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        































Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents



COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."